Citation Nr: 0608793	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1957 to June 1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that in pertinent part denied 
entitlement to service connection for respiratory problems 
and allergic rhinitis.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in April 2004; however, 
the issue remaining on appeal was not discussed at that 
hearing.  

In January 2005, the Board remanded the case to the RO for 
additional development and an examination.  Pursuant thereto, 
by an August 2005 rating decision, the RO granted service 
connection for pseudofolliculitis barbae.  The grant of 
service connection represents a complete grant of that 
benefit sought on appeal.  Thus, the Board does not have 
jurisdiction over that issue.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997).  

The case has been returned to the Board for further appellate 
consideration of the claim for service connection for a 
respiratory disorder.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

In the Board's January 2005 remand, the veteran was asked to 
provide any information concerning the location of any 
relevant medical evidence.  

The veteran replied in October 2005 that a pulmonary function 
test administered during active service was not of record, 
nor was any record of exposure to ionizing radiation.  He 
reported that he sought respiratory treatment at Vogelweh 
Dispensary while in Germany and that he was exposed in 
inhalation hazards, including radioactive materials, while in 
Germany. 

The veteran clarified that he sought service connection for 
shortness of breath, chronic hoarseness/bronchitis, chronic 
cough, speaking impairment (dysphagia) and fatigue.  

In May 2005, the veteran underwent a VA ear-nose-throat (ENT) 
examination.  The nasal and sinus passages were found to be 
essentially normal and the only impressions offered were 
vocal cord paralysis and status post excision of a Zenker's 
diverticulum.  The ENT specialist focused on allergic 
rhinitis, as directed in the Board's instruction, and noted 
only in passing that a chronic cough and/or other chronic 
respiratory problems also existed.  The ENT specialist noted 
that a pulmonary test was ordered; however, no results are of 
record.  

The Board deems the ENT's mention of a pulmonary function 
evaluation to be a recommendation for such.  VA's duty to 
assist requires further examination by a specialist, when 
recommended by VA's own physician.  Hyder v. Derwinski, 
1 Vet. App. 221 (1991).  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection were awarded for the claimed disability on 
appeal.  On remand, VA must do so.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC for the following action:

1.  The VA must review the entire file 
and ensure for the issues appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (U. 
S. Vet. App. Mar. 3, 2006), and 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

2.  The AMC should request that NPRC 
provide the veteran's official personnel 
file (OPF) and any record of exposure to 
ionizing radiation.  The RO should also 
attempt to obtain any pertinent clinical 
record from Vogelweh Dispensary in 
Germany.  The relevant time period for 
claimed respiratory treatment at Vogelweh 
is from April 1959 to June 1960.  If no 
record is forthcoming, that fact should 
be clearly noted in the claims files and 
the AMC should advise the veteran.  

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should make 
arrangements for examination by a 
pulmonologist.  The pulmonologist is 
asked to review the claims file, examine 
the veteran (including pulmonary function 
testing if indicated), and answer the 
following:

I.  Does the veteran currently have 
a chronic respiratory disability?

II.  If the answer above is "yes" 
then is it at least as likely as not 
(50 percent or greater probability) 
that this disability had its onset 
in service?  

III.  If the answer in II above is 
"no" then is it at least as likely 
as not (50 percent or greater 
probability) that this disability is 
related to claimed exposure to 
inhalation hazards?  

IV.  The examiner should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the examiner 
should state the reason.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claim for service connection for a 
chronic respiratory disorder taking into 
consideration the claim of exposure to 
ionizing radiation during active service 
under 38 C.F.R. § 3.3.11, if appropriate.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claim.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2005).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


